—In a medical malpractice action, plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County, dated August 15, 1978, as, upon reargument, adhered to the original determination denying their motion for an order pursuant to CPLR article 31 requiring the defendant hospital to appear for an examination before trial. Order reversed insofar as appealed from, with $50 costs and disbursements, and, upon reargument, motion granted. In our opinion plaintiffs are entitled to the production for oral examination of an individual with knowledge-of the facts and circumstances pertaining to the action (see Norman v Otis Elevator Co., 32 AD2d 567). If no such individual is presently employed by the defendant hospital it should furnish to plaintiffs the names of any former employees who possess the requisite knowledge. Mollen, P. J., Hopkins, Titone and Shapiro, JJ., concur.